The defendant was defaulted at the September term, 1874, and judgment was rendered against him in favor of the plaintiff. This the docket shows; and it makes no difference that the judgment was not formerly entered up on the records. The plaintiff could have taken out his execution without any further order or decree of the court, and by his neglect to do so, and levy the same, his attachment was dissolved in thirty days from the end of the term. It cannot be revived, at least against the rights of third parties, and in the absence of any fraud. The case falls short of Hackett v. Pickering, 5 N.H. 19, and Rowe v. Page, 54 N.H. 190, where no judgment had been rendered.
Exceptions sustained. *Page 170